TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




ON MOTION FOR REHEARING






NO. 03-04-00076-CR


Johnny Rodriguez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR99-025, HONORABLE GARY L. STEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Johnny Rodriguez's motion for rehearing is granted.  Our opinion and judgment dated
March 4, 2004, are withdrawn.
Rodriguez was convicted in Comal County cause number CR99-025 of delivering
a controlled substance to a minor.  On appeal, this Court modified the trial court's judgment to delete
a deadly weapon finding and affirmed the judgment of conviction as modified.  Rodriguez v. State,
31 S.W.3d 772, 780 (Tex. App.--Austin 2000, pet granted).  Our judgment was affirmed by the
court of criminal appeals.  Rodriguez v. State, 104 S.W.3d 87 (Tex. Crim. App. 2003).  That court's
mandate has issued.
Rodriguez now seeks to appeal from the district court's order denying his motion for
free use of the trial records to prepare and file a post-conviction writ of habeas corpus.  This Court
does not have jurisdiction to review interlocutory orders unless that jurisdiction is expressly granted
by law.  Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991).  No statute or rule gives
this Court jurisdiction to review the order of the court below.  To the contrary, jurisdiction of post-conviction habeas corpus proceedings in felony cases such as this is reserved to the district courts
and the court of criminal appeals.  See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2004). 
The district court's refusal to provide Rodriguez with a free copy of the trial record does not invoke
our jurisdiction.
Even if we had jurisdiction, Rodriguez would not be entitled to the relief he seeks. 
An indigent criminal defendant is not entitled to a free record of prior proceedings for the purpose
of preparing a post-conviction habeas corpus petition.  In re Strickhausen, 994 S.W.2d 936, 937
(Tex. App.--Houston [1st Dist.] 1999) (orig. proceeding); In re Coronado, 980 S.W.2d 691, 693
(Tex. App.--San Antonio) (orig proceeding); Escobar v. State, 880 S.W.2d 782, 783-84 (Tex.
App.--Houston [1st Dist.] 1993) (order).
The appeal is dismissed. (1)

				__________________________________________
				Bob Pemberton, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   April 1, 2004
Do Not Publish
1.        The "motion for in forma pauperis declaration" is granted.  The "motion for order of transfer"
is overruled.